UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2206


In Re:   STUART WAYNE TOMPKINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:10-cv-00978-TDS-LPA)


Submitted:   December 30, 2013              Decided:   January 14, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart Wayne Tompkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stuart Wayne Tompkins petitions for a writ of mandamus

seeking assistance from this court in enforcing any possible

settlement          this    court   may    have    issued     in    a    prior    appeal. *

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,       516-17    (4th    Cir.    2003).        Further,     mandamus        relief   is

available only when the petitioner has a clear right to the

relief sought.             In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).                 The relief sought by Tompkins is not

available by way of mandamus.

               Accordingly,         we    deny    the     petition        for    writ    of

mandamus.       We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented       in    the    materials

before      this     court    and   argument      would   not      aid   the    decisional

process.

                                                                         PETITION DENIED




       *
           We grant Tompkins’ request for leave to file the petition.



                                              2